PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Ostruszka et al.
Application No. 15/803,731
Filed: November 03, 2017
For: Oscillating Fishing Lure

:
:
:	DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.137(a), filed February 12, 2021, to revive the above-identified application.

There is no indication that the request is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of  M. Clare Frederick appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party in whose behalf he or she acts.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of March 26, 2020, which set a shortened statutory period for reply of three months. No extension of time under 37 CFR 1.136(a) were filed.  The application became abandoned by operation of law on June 27, 2020 and yes a notice was not mailed or the petition was filed before the notice of abandonment. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; 

See MPEP 711.03(c)(II)(C) and (D).  

The requirements for item (1) has not been met.

In regards to item (1) the amendment that was previously filed on October 23, 2020, was only signed by one of the joint inventors/applicants.  An unsigned amendment (or other paper) or one not properly signed by a person having authority to prosecute the application is not entered.  This applies, for instance, where the amendment is signed by only one of the two applicants/inventors and the one signing has not been giving power of attorney by the other applicant.  Therefore, the amendment is considered as not being properly signed.  As a result, the petition was not accompanied with a proper reply.  Petitioner’s attention is directed to 37CFR 1.33(b), which states 

Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:

(1) A patent practitioner of record; 

(2) A patent practitioner not of record who acts in a representative capacity under the provisions of §  1.34; or 

(3) The applicant (§  1.42 ). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.  

In sum petitioner must submit a properly signed amendment (response) by all the inventors/applicants or a patent practitioner as stated above with the renewed petition.  For this reason, the petition cannot be granted at this time.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  



/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).